                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION


HEALTH IN MOTION, LLC d/b/a SUNSET
SWINGS, and DREAM VISIONS, LLC.

       Plaintiffs,
                                                  Case No.: 8:19-cv-1662-VMC-JSS
v.

EURO SHINE U.S.A., INC.,

       Defendant.


               PLAINTIFFS’ MOTION FOR SUBSTITUTION OF COUNSEL

        Pursuant to L.R. 2.03, Plaintiffs, Health in Motion, LLC and Dream Visions, LLC,

 respectfully request this Court enter an Order substituting Woodrow Pollack of Shutts & Bowen,

 LLP as counsel for Plaintiffs, and granting leave for Herbert W. Larson, Esq. of Larson &

 Larson, P.A. to withdraw as counsel in this action.

        Plaintiffs have requested and approves this substitution of counsel, and Herbert W.

 Larson, Esq. of Larson & Larson, P.A. does not oppose this substitution. This substitution will

 not cause any delay or continuance, and will not prejudice any party.

        WHEREFORE, Plaintiffs respectfully request an Order substituting Woodrow Pollack of

 Shutts & Bowen, LLP as counsel for Plaintiffs and granting leave for Herbert W. Larson, Esq. of

 Larson & Larson, P.A. to withdraw as counsel in this action.

                              LOCAL RULE 3.01(G) CERTIFICATION

        Defendant was served on July 11, 2019, however no counsel has appeared for Defendant.

 As such, undersigned has not been able to confer with Defendant as of the date of this filing.
July 23, 2019
                                                       /s/ Woodrow H Pollack
                                                       Woodrow H. Pollack
                                                       Florida Bar No. 026802
                                                       SHUTTS & BOWEN, LLP
                                                       4301 W Boy Scout Blvd, Suite 300
                                                       Tampa, Florida 33607
                                                       (813) 463-4894
                                                       (813) 229-8901 (facsimile)
                                                       wpollack@shutts.com

                                                       Brenton Babcock
                                                       California Bar No.: 162,120
                                                       WOMBLE BOND DICKINSON, LLP
                                                       400 Spectrum Center Drive, Suite 1700
                                                       Irvine, CA 92618
                                                       (657) 266-1064
                                                       brent.babcock@wbd-us.com
                                                       Attorneys for Plaintiffs

                                                       /S/ Herbert W. Larson
                                                       Herbert W. Larson, Esq.
                                                       Florida Bar No. 969930
                                                       LARSON & LARSON, P.A.
                                                       11199 69TH Street N
                                                       Largo, FL 33773
                                                       (727) 546-0600
                                                       bill@larsonpatentlaw.com
                                                       Withdrawing Attorney for Plaintiffs


                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on July 23, 2019 a true and correct copy of the foregoing was
filed electronically and served by mail on anyone unable to accept electronic filing. Notice of
this filing will be sent via e-mail to all parties by operation of the Court’s electronic filing system
or by mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic
Filing. Parties may access this filing through the Court’s CM/ECF System.

                                                       /s/ Woodrow H Pollack
                                                       Woodrow H. Pollack
